811 F.2d 605
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darwin GRAVITT, Plaintiff-Appellant,v.Everett ELKINS, Defendant-Appellee.
No. 86-1971.
United States Court of Appeals, Sixth Circuit.
Dec. 29, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of the "letter certiorari" filed by appellant in which he asks this Court for a letter of certiorari to be sent to the Supreme Court of the United States.


2
A review of the record indicates that the judgment of the district court was entered October 1, 1986.  A motion for reconsideration was served on October 8, 1986.  This timely served Rule 59(e), Federal Rules of Civil Procedure, motion tolled the appeals period.  Rule 4(a)(4), Federal Rules of Appellate Procedure.  A notice of appeal was filed on October 10, 1986, but no ruling has been made by the district court on the motion for reconsideration.


3
The motion for reconsideration served seven days after entry of the judgment tolled the appeals period.  Rule 4(a)(4), Federal Rules of Appellate Procedure.  The notice of appeal filed before the ruling on the time tolling motion has no effect.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).


4
It is ORDERED that the appeal be and hereby is dismissed as premature.  Rule 9(d)(1), Rules of the Sixth Circuit.  Certiorari may be sought by filing a petition for writ of certiorari with the Clerk of the Supreme Court of the United States as provided by Rule 20, Supreme Court Rules.